Exhibit 10.1
 


 
Agreement by and between David R. Koos and Entest BioMedical Inc. (“Agreement”)
 
WHEREAS, Entest BioMedical, Inc. (“ENTB”), a Nevada Corporation, wishes
to  secure the services of David R. Koos (“Koos”) as  ENTB’s  President and
Chief Executive Officer (“CEO”)  
 
THEREFORE, it is agreed as follows:
 
As consideration for entering into this Agreement, Koos shall be issued
2,000,000 of ENTB’s Common Stock (“Stock”) under the following terms and
conditions:
 
 
A)
In the event that Koos voluntarily resigns as either President or CEO of ENTB
prior to a date that is six months from issuance (“Vesting Date”) the Stock
shall be returned to the Corporation.

 
 
B)
Koos will not offer to sell, sell, transfer, pledge or otherwise dispose of the
Bonus Shares prior to the Vesting Date 

 
The terms and conditions of this Agreement shall be governed by and construed in
accordance with the laws of the State of California. Any action to enforce this
Agreement shall be brought in the state courts located in San Diego County,
State of California.
 
AGREED TO BY:
 
ENTB
KOOS
   
By: /s/David R. Koos
 /s/David R. Koos
   
Name: David R. Koos
 
Its: Chairman & CEO
         
Date: August 8, 2009
Date: August 8, 2009

















